Citation Nr: 1453877	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for osteoarthritis of the left ankle.  

3.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected bilateral knee patellofemoral syndrome with chondromalacia. 

4.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected bilateral knee patellofemoral syndrome with chondromalacia.  

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for spondylosis at L4-5.  

6.  Entitlement to service connection for right hip degenerative arthritis.  

7.  Entitlement to service connection for left hip degenerative arthritis.  

8.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with chondromalacia patella.

9.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with chondromalacia patella.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and April 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

In February 2011 correspondence the Veteran indicated that he wished to be scheduled for an RO hearing prior to his Board hearing.  Subsequently, in September 2011 correspondence, the Veteran reiterated his request for a local RO hearing in addition to a Board hearing.  While the Veteran was never scheduled for an RO hearing, he, via his representative withdrew his request for an RO hearing in December 2014 correspondence.    

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the record. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issues of entitlement to service connection for bilateral ankle and bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in March 2014 statements, the Veteran and his representative withdrew from appeal the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for spondylosis at L4-5, entitlement to service connection for bilateral hip degenerative arthritis, and entitlement to increased ratings for bilateral knee disabilities.
		
2.  In a final decision issued in April 2008, the Board denied the Veteran's claims of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) and osteoarthritis of the left ankle.

3.  Evidence added to the record since the final April 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) and osteoarthritis of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for spondylosis at L4-5 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for right hip degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for left hip degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with chondromalacia patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with chondromalacia patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The April 2008 Board decision that denied service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) and osteoarthritis of the left ankle is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2007) [(2014)].

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for osteoarthritis of the left ankle.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In March 2014 statements, the Veteran and his representative withdrew from appeal the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for spondylosis at L4-5, entitlement to service connection for bilateral hip degenerative arthritis, and entitlement to increased ratings for bilateral knee disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining issues and they are dismissed.

II. Application to Reopen Previously Denied Claims

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) and osteoarthritis of the left ankle is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA. 

By way of background, the Veteran's original claim for entitlement to service connection for a bilateral ankle disorder was denied by a July 2001 rating decision.  At such time, the RO determined that there was no evidence of a current disability of the bilateral ankles.  In June 2003, the Veteran filed a new claim of entitlement to service connection for a bilateral ankle disorder.  In connection with this claim, the Veteran was afforded a VA examination in February 2004, which diagnosed right foot flexible pes planus with a rear foot valgus and forefoot varus deformity and osteoarthritis of the left ankle.  A March 2004 rating decision denied service connection for right foot flexible pes planus with a rear foot valgus and forefoot varus deformity and osteoarthritis of the left ankle on the basis that there was no nexus between these disabilities and the Veteran's military service.  The Veteran appealed that decision to the Board and, in an April 2008 decision, the Board reopened the previously denied claims, but denied service connection on the merits for right foot flexible pes planus with a rear foot valgus and forefoot varus deformity and osteoarthritis of the left ankle on the basis that there was no nexus between these disabilities and the Veteran's military service.

At the time of the April 2008 Board decision, the evidence of record included the Veteran's service treatment records, February 2004 and January 2008 VA examination reports, VA and private treatment records, and statements from the Veteran.  

A Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7105.  A Board decision becomes final on the date stamped on the face of the decision, unless the Chairman of the Board orders reconsideration.  See 38 C.F.R. § 20.1100. 

In the present case, the April 2008 Board decision was sent to the Veteran and he was informed of his right to appeal.  However, as the Veteran did not appeal such decision to the United States Court of Appeals for Veterans' Claims (Court) or request reconsideration, the April 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2007) [(2014)]. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the April 2008 Board decision includes VA treatment records dated through March 2014 and statements and hearing testimony from the Veteran.  Specifically, the Veteran testified at the August 2014 hearing that he believed that his bilateral foot and ankle disorders were caused or aggravated by his service-connected patellofemoral syndrome of the bilateral knees.  In this regard, he testified as to the impact that his bilateral knee disorder had on his bilateral foot and ankle problems.   

The Board concludes that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides a new theory of entitlement to service connection for bilateral foot/ankle disorders not previously considered, namely whether the Veteran's bilateral foot/ankle disorders were caused or aggravated by his service-connected bilateral knee disorders.  As the claims for service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) and osteoarthritis of the left ankle were previously denied based on the absence of a connection between the current disabilities and military service, and the newly received evidence addresses a new theory of entitlement based on secondary service connection, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claim and raising a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) and osteoarthritis of the left ankle are reopened.



ORDER

The appeal pertaining to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for spondylosis at L4-5 is dismissed.

The appeal pertaining to the issue of entitlement to service connection for right hip degenerative arthritis is dismissed.

The appeal pertaining to the issue of entitlement to service connection for left hip degenerative arthritis is dismissed.

The appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with chondromalacia patella is dismissed.

The appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with chondromalacia patella is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for flexible pes planus with rear right foot valgus and forefoot varus deformity (claimed as a right ankle disorder) is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for osteoarthritis of the left ankle is reopened; the appeal is granted to this extent only.
 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether his bilateral ankle and foot disorders are related to his military service, to include his in-service parachute jumps, or, in the alternative, caused or aggravated by his service-connected bilateral knee disabilities.  With regard to the direct aspect of the Veteran's claims, while his service treatment records are negative for complaints regarding the ankles and feet, his service records confirm that he did, in fact, participate in parachute jumps during service.  The Board acknowledges that a January 2008 VA examination provided a negative opinion regarding the etiology of the Veteran's ankle disorders; however, the record appears to suggest additional diagnoses of foot and ankle disorders.  Moreover, no opinion has been obtained regarding the secondary aspect of the Veteran's claims.  In this regard, as discussed above, the Veteran testified at the August 2014 hearing that his service-connected bilateral knee disorders impact his bilateral feet and ankles.  Therefore, on remand, the Veteran should be afforded a VA examination that identifies all current diagnoses of the bilateral ankles and feet, and offers opinions regarding direct and secondary service connection.

The Board also notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claims of entitlement to service connection for bilateral foot/ankle disorders.  Such should be accomplished on remand.

Additionally, in a December 2014 statement from the Veteran's representative (with attached statements from the Veteran dated in November 2014) it was noted that the Veteran was still attempting to obtain additional medical evidence discussed at the August 2014 Board hearing.  On remand, the Veteran should be given an opportunity to submit such evidence.  

Finally, the most recent VA treatment records in the file are dated in March 2014 (during the August 2014 Board hearing the Veteran testified that he did not have any private medical treatment; rather, all of his care was through the VA system).  As such, while on remand, updated VA treatment records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for bilateral foot/ankle disorders as secondary to service-connected bilateral knee disorders.  He should also be invited to submit additional medical evidence referred to in the aforementioned November 2014/December 2014 statements.

2. Obtain updated VA treatment records dated from March 2014 to the present. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral foot and ankle disorders.  The paperless record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current diagnoses of the bilateral feet and ankles. 
		
(B)  For each currently diagnosed foot and/or ankle disorder, the examiner should then render an opinion as to whether it is as least as likely as not that such disorder is related to the Veteran's military service, to include his report of repeated in-service injuries to the feet and ankles incurred while jumping out of planes as a paratrooper. 

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed foot and/or ankle disorder is caused OR aggravated (i.e., permanently increased in severity) by his service-connected bilateral knee disorders.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


